Name: Commission Regulation (EC) No 1287/2000 of 19 June 2000 fixing, in respect of the 1999/2000 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe;  production;  marketing
 Date Published: nan

 Avis juridique important|32000R1287Commission Regulation (EC) No 1287/2000 of 19 June 2000 fixing, in respect of the 1999/2000 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced Official Journal L 145 , 20/06/2000 P. 0019 - 0019Commission Regulation (EC) No 1287/2000of 19 June 2000fixing, in respect of the 1999/2000 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reducedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95(1),Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece(2), as last amended by Regulation (EC) No 1553/95, and in particular Article 2(3) thereof,Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(3), as amended by Council Regulation (EC) No 1419/98(4), and in particular Article 9 thereof,Whereas:(1) Article 9 of Regulation (EC) No 1554/95 provides that actual production in each marketing year is to be determined before the end of June of that year, account being taken in particular of the quantities for which aid has been requested. Application of that criterion results in actual production in respect of the 1999/2000 marketing year being set at the level set out below.(2) Article 2(3) of Regulation (EEC) No 1964/87 stipulates that, if actual production in Spain and Greece exceeds the maximum guaranteed quantity, the guide price referred to in paragraph 8 of Protocol 4 is to be reduced in each Member State where production exceeds its guaranteed national quantity (GNQ). Such reduction is calculated differently depending on whether the GNQ is exceeded both in Greece and Spain or only in one of those Member States. In the case under consideration there has been an overrun both in Greece and Spain, therefore. Under Article 6(a) of Regulation (EEC) No 1554/95, the amount by which actual production exceeds the GNQ in each Member State is to be calculated as a percentage of its GNQ and the guide price is to be reduced by a percentage equal to half the percentage excess.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 11. (a) For the 1999/2000 marketing year, actual production of unginned cotton is fixed at 1760195 tonnes, of which 1350677 tonnes for Greece and 409518 tonnes for Spain.(b) For the 1999/2000 marketing year, actual production of unginned cotton is fixed at 73 tonnes for Portugal.2. The amount by which the guide price is to be reduced for the 1999/2000 marketing year is fixed at:- EUR 38,693/100 kg for Greece,- EUR 34,229/100 kg for Spain.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 30.6.1995, p. 45.(2) OJ L 184, 3.7.1987, p. 14.(3) OJ L 148, 30.6.1995, p. 48.(4) OJ L 190, 4.7.1998, p. 4.